Exhibit 10.89


*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2
 
 
MANUFACTURING AND SUPPLY AGREEMENT


BY AND BETWEEN


SUCAMPO AG


AND


PAR PHARMACEUTICAL, INC.


DATED AS OF FEBRUARY 5, 2015
 
 
 
 
 

--------------------------------------------------------------------------------

 


MANUFACTURING AND SUPPLY AGREEMENT
 


Manufacturing and Supply Agreement (this “Agreement”) is hereby entered into and
effective as of February 5, 2015 (the “Effective Date”) by and between Sucampo
AG (“Sucampo”) and Par Pharmaceutical, Inc. (“Par”).  Each of Sucampo and Par
are referred hereto as the “Parties” or, individually, as a “Party”).
 
WHEREAS, Sucampo is a pharmaceutical company engaged in the marketing, sales and
distribution of pharmaceutical products;
 
WHEREAS, Par is a pharmaceutical company engaged in the manufacture, marketing,
sales and distribution of pharmaceutical products;
 
WHEREAS, the Parties have independently determined this Agreement reflects fair
value with regard to their respective business considerations;
 
WHEREAS, Par and Sucampo, among other parties, have entered into that certain
Stipulation and License Agreement dated February 5, 2015 (the “License
Agreement”) related to the Product (as defined below); and
 
WHEREAS, pursuant to the terms and conditions of this Agreement and the License
Agreement, Par desires Sucampo to supply to Par commercial quantities of the
Product to be marketed and distributed by Par in the Territory.
 
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises,
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sucampo and Par hereby agree as follows:
 


ARTICLE 1.  DEFINITIONS
 
1.1 “Affiliate” means, with respect to either Party, any Person that directly or
indirectly controls, is controlled by, or is under common control with such
Party.  For purposes of the foregoing definition only, the term “control”
(including, with correlative meaning, the terms “controlling”, “controlled by”,
and “under common control with”) means the possession, directly or indirectly,
of the power to direct of cause the direction of the management and policies of
such Person, whether through ownership of interests representing equity
securities, or partnership interests or by contract, or otherwise.  Ownership of
more than fifty percent (50%) of such equity securities or partnership interests
in a Person shall, without limitation, be deemed to be control for purposes of
this definition.  Any venture capital fund or private equity fund, or any Person
that directly or indirectly is controlled thereby, that otherwise would be
considered an “Affiliate” shall not, for purposes of this Agreement, be
considered an Affiliate, except that in the case of Par, Sky Growth Holdings
Corporation and its direct and indirect subsidiaries as well as any successor
entity to Sky Growth Holdings Corporation and the successor entity’s direct and
indirect subsidiaries, shall be considered an Affiliate of Par.
 
1.2 “Agreement” has the meaning given in the introductory paragraph hereof.
 
1

--------------------------------------------------------------------------------

 
1.3  “API” means the active pharmaceutical ingredient known as Unoprostone.
 
1.4 “Applicable Laws” means all laws, rules, regulations and guidelines of any
Governmental Authority with jurisdiction over the development, manufacturing,
exportation, importation, promotion, marketing, sale or distribution of the API
and/or the Product, including specifically, but without limitation, all cGMP or
similar standards or guidelines of the FDA and compendial guidelines (e.g.
United States Pharmacopeia), where applicable, as well as the U.S. export
control laws and the U.S. Foreign Corrupt Practices Act, in each case to the
extent applicable to the performance of a Party’s obligations under this
Agreement.
 
1.5 “Authorized Generic Launch” means the first commercial sale of the Product
in the Territory by Par pursuant to the terms of this Agreement and the License
Agreement.
 
1.6 “Calendar Quarter” means each three (3) consecutive month period ending on
March 31, June 30, September 30 or December 31.
 
1.7 “Certificate of Analysis” means a certificate of analysis provided by
Sucampo to Par with each shipment of the Product that sets forth: (a) the
results of any quality assurance testing and (b) the manufacturing date.
 
1.8 “Certificate of Product Conformance” means a certificate of product
conformance indicating that such Product was manufactured materially in
accordance with cGMP requirements, certified by quality assurance personnel of
Sucampo or its contractor.
 
1.9 “cGMP” means quality systems and current good manufacturing practices as
required by the rules, guidelines and regulations of the FDA as applicable to
the manufacture, Labeling, Packaging, handling, storage and transport of the API
and Product in the Territory, as set forth in 21 USC § 351(a)(2)(B) and 21 CFR
Parts 210 and 211, or any successor provisions and any update thereto.
 
1.10 “Commercially Reasonable Efforts” means, with respect to each Party,
efforts and commitment of resources, consistent with Applicable Laws, in
accordance with such Party’s reasonable business, legal, medical, and scientific
judgment that are consistent with the efforts and resources such Party
customarily uses to accomplish a similar objective under similar circumstances
for other similar products owned by it or to which it has similar rights, which
are of similar market potential and at a similar stage in their life cycle,
taking into account the competitiveness of the marketplace, the regulatory
structure involved, the profitability of the applicable products and other
relevant factors, including any royalties, product sales and other payments
required under this Agreement, technical, legal, scientific, medical, sales
performance, and/or marketing factors, including the reasonable performance of
any associated commitments under this Agreement.
 
2

--------------------------------------------------------------------------------

 
1.11  “Confidential Information” means, with respect to a Party (as the
“Disclosing Party”), all non-public information of any kind whatsoever
(including without limitation, data, materials, compilations, formulae, models,
patent disclosures, procedures, processes, projections, protocols, results of
experimentation and testing, specifications, strategies, techniques and all
non-public Intellectual Property as defined herein), and all tangible and
intangible embodiments thereof of any kind whatsoever (including without
limitation, materials, samples, apparatus, compositions, documents, drawings,
machinery, patent applications, records and reports), which are disclosed by the
Disclosing Party to another Party (as the “Receiving Party”) including any and
all copies, replication or embodiments thereof.  Notwithstanding the foregoing,
Confidential Information of a Disclosing Party shall not include information to
the extent that the Receiving Party can establish by competent proof (a) to have
been publicly known prior to disclosure of such information by the Disclosing
Party to the Receiving Party, (b) to have become publicly known, without fault
on the part of the Receiving Party, subsequent to disclosure of such information
by the Disclosing Party to the Receiving Party, (c) to have been received by the
Receiving Party free of an obligation of confidentiality from a source
rightfully having possession of and the right to disclose such information free
of an obligation of confidentiality, (d) to have been otherwise rightfully known
by the Receiving Party prior to disclosure of such information by the Disclosing
Party to the Receiving Party, as substantiated by reasonable documentation in
support thereof, or (e) to have been independently developed by employees or
agents of the Receiving Party without the use of Confidential Information of the
Disclosing Party.  For the avoidance of doubt and without limiting the
generality of the foregoing, “Confidential Information” of Sucampo shall include
without limitation all non-public Intellectual Property and Technology that is
related to or associated with the Product. Each Party agrees to keep the terms
and conditions of this Agreement confidential.
 
1.12 “Direct Manufacturing Cost” means the direct out-of­pocket costs actually
incurred by Sucampo or its Third Party contract manufacturer for the
manufacturing, Labeling and Packaging of the Product, including API, excipients,
Packaging and Labeling components, internal direct labor, and quality control
and assurance testing that are a necessary part of manufacturing.
 
1.13 “Dollar” means the United States dollar.
 
1.14 “Effective Date” has the meaning given to such term in the introductory
paragraph of this Agreement.
 
1.15  “FDA” means the United States Food and Drug Administration and any
successor agency thereto.
 
1.16 “Forecast Period” has the meaning set forth in Section 3.2.
 
1.17 “Force Majeure Event” has the meaning set forth in Section 13.13.
 
1.18 “Forecast Period” has the meaning set forth in Section 3.2.
 
1.19 “GAAP” means generally accepted accounting principles as in effect in the
United States from time to time, consistently applied.
 
1.20 “GDEA” has the meaning set forth in Section 9.1.5.
 
1.21 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (i) any
government of any country, or (ii) a federal, state, province, county, city or
other political subdivision thereof.
 
3

--------------------------------------------------------------------------------

 
1.22 “Indemnitee” has the meaning set forth in Section 10.3.
 
1.23 “Indemnitor” has the meaning set forth in Section 10.3.
 
1.24 “Intellectual Property” means, without limitation, all of the following:
(i) all patent rights and all rights, title and interests in and to all patent
applications, continuation applications, continuation-in-part applications,
divisional applications, and United States patents corresponding to any of the
foregoing that may grant or may have been granted on any of the foregoing,
including without limitation reissues, re-examinations and extensions, or the
like; (ii) all copyrights and all rights, title and interests in and to all
copyrightable works, copyright applications, registrations and renewals; (iii)
all rights, title and interests in and to all trade secrets and trade secret
rights arising under common law, state law, federal law or laws of foreign
countries; (iv) logos, trademarks, service marks, and all rights, title and
interest in and to all applications and registrations relating thereto; (v) any
other intellectual or proprietary rights anywhere in the world; (vi) any rights,
title and interest in and to abbreviated new drug applications or other
applications to market (including right of reference thereto); and (vii) any
regulatory exclusivities, patent extensions, supplemental protection
certificates or the like.
 
1.25 “Label,” “Labeled” or “Labeling” refers to such labels and other written,
printed or graphic matter, (i) upon the Product or any container or wrapper
utilized with the Product, or (ii) accompanying the Product, including without
limitation, package inserts.
 
1.26 “Latent Defect” means a defect in any Product not conforming to Sucampo’s
warranty for such Product as set forth in Section 5.1 such that (a) the
non-conformance of such Product with the warranty set forth in Section 5.1 is
not readily discoverable or not reasonably expected to be readily discoverable
based on Par’s or Par’s designee’s normal, incoming-goods inspections and (b)
such non-conformance was not caused directly or indirectly by any acts or
omissions of Par, its Affiliates or any Third Parties for whom Par is
responsible.
 
1.27 “License Agreement” has the meaning set forth in the fourth recital hereof.
 
1.28 “Losses” has the meaning set forth in Section 10.1.
 
1.29 “Objection Notice” has the meaning set forth in Section 3.6.3.
 
1.30 “Order” means, with respect to commercial supply of Product hereunder, a
written communication from Par to Sucampo of Par’s order of Product for a
particular supply period, issued in accordance with Article 3.
 
1.31 “Packaged” or “Packaging” means all primary containers, including bottles,
cartons, shipping cases or any other like matter used in packaging or
accompanying the Product.
 
1.32 “Par Parties” has the meaning set forth in Section 10.2.
 
1.33 “Patent Defect” means a defect in any Product not conforming to Sucampo’s
warranty for such Product as set forth in Section 5.1 such that (a) the
non-conformance of such Product with the warranty set forth in Section 5.1 may
be readily discovered or should be reasonably expected to be readily
discoverable based on Par’s or Par’s designee’s normal, incoming-goods
inspections and (b) such non-conformance was not caused directly or indirectly
by any acts or omissions of Par, its Affiliates or any Third Parties for whom
Par is responsible.
 
 
4

--------------------------------------------------------------------------------

 
1.34 “Permitted Variance” has the meaning set forth in Section 3.2.
 
1.35 “Person” means an individual, corporation, partnership, limited liability
company, firm, association, joint venture, estate, trust, governmental or
administrative body or agency, or any other entity.
 
1.36 “Product” means a generically labeled (and not under the Rescula®
trademark) version of (Unoprostone isopropyl) ophthalmic solution/drops for the
lowering of intraocular pressure in patients with open-angle glaucoma or ocular
hypertension, which is the subject of the Product NDA, including all dosage
strengths and packaging configurations, and which is supplied by Sucampo to Par
pursuant to this Agreement and subject to the terms of the License Agreement.
 
1.37 “Product Liability Litigation” has the meaning set forth in Section 10.4.
 
1.38 “Product NDA” means New Drug Application No. 21-214, as may be amended or
supplemented.
 
1.39 “Product Specifications” means the applicable specifications set forth in
the Product NDA, including any statements of pharmaceutical manufacturing,
filling, storage and quality control procedures, submission batch
specifications, and Labeling and Packaging specifications.
 
1.40 “Product Supply Price” means, in Dollars, the Direct Manufacturing Cost for
the supplied Product plus […***…] percent ([…***…]%) thereof or such other price
as the Parties may subsequently agree in a writing signed by both Parties.
 
1.41 “Quality Agreement” has the meaning set forth in Section 5.3.
 
1.42 “Recall” has the meaning set forth in Section 5.2.
 
1.43 “Regulatory Approval” means any and all approvals, licenses (including
product and establishment licenses), registrations, or authorizations of any
Governmental Authority necessary to develop, manufacture, commercialize,
promote, distribute, transport, store, use, sell or market the Product, and all
applicable product and/or establishment licenses, registrations, permits or
other authorizations as may be necessary in connection with the Product and API,
and which are necessary for the commercial manufacture, commercialization, use,
storage, importation, transport, promotion, pricing, distribution or sale of
such Product in the Territory.
 
1.44 “Rejection Notice” has the meaning set forth in Section 3.6.2.
 
1.45 “Responsible Party” has the meaning set forth in Section 5.2.3.
 
 
5
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
1.46 “SKU(s)” means Stock Keeping Unit(s) in different product formats used as
the smallest unit of measure to identify manufacturing and distribution of the
Product.
 
1.47 “Sucampo Parties” has the meaning set forth in Section 10.1.
 
1.48 “Technology” means any and all proprietary information, ideas, concepts,
compositions, formulas, techniques, procedures, practices, protocols, methods,
samples, models, technology, work product, trade secrets, inventions, designs,
discoveries, developments, drawings, notes, documents, descriptions,
specifications, knowledge, know-how, skill, experience, test data and results
(including without limitation pharmacological, toxicological and clinical test
data and results), analytical and quality control data and other data, results
or descriptions, other copyrightable subject matter and any other information or
technology, in each of the foregoing cases, whether in written, electronic,
graphic or any other form and whether patentable or not, including without
limitation, the following confidential proprietary information to the extent
related to the Product (including all embodiments thereof): manufacturing
information, protocols and methods, Product formulations, Product and process
specifications, processes, Product designs, plans, engineering and other manuals
and drawings, standard operating procedures, flow diagrams, chemical,
pharmacological, toxicological, pharmaceutical, physical and analytical, safety,
quality assurance, quality control and clinical data, technical information,
data and research records.
 


1.49 “Territory” means the United States of America and its territories,
districts and possessions, including the Commonwealth of Puerto Rico and any
installation, territory, location or jurisdiction under the purview of the FDA
or control of the United States government.
 
1.50  “Third Party” or “Third Parties” means any Person other than a Party or
its Affiliates.
 
1.51 “Unoprostone” means the compound described in more detail in Appendix A.
 


ARTICLE 2.   COMMERCIAL MANUFACTURING & SUPPLY
 
2.1 Supply.  Subject to Par providing written notice to Sucampo pursuant to
Section 2(e) of the License Agreement, Sucampo shall, or shall cause its Third
Party contract manufacturer to, commercially manufacture for, and Sucampo shall
supply to, Par on a non-exclusive basis during the Term, with such amounts of
Product in material compliance with the Product Specifications and in fully
finished, Packaged and Labeled form, as Par may order pursuant to and in
accordance with Article 3 below and accepted by Sucampo pursuant to Section
3.6.1 below, and Par shall purchase such amounts of Product pursuant to and in
accordance with Article 3 below.  For the avoidance of doubt, nothing in this
Agreement or otherwise as between Par and Sucampo shall restrict, limit or
prevent Sucampo from manufacturing, supplying, marketing, or selling to or for
others, Rescula® (Unoprostone isopropyl) ophthalmic solution/drops or other
Unoprostone products under the Rescula® trademark in the Territory, or generic
versions thereof to any Person in or outside of the Territory. For the avoidance
of doubt, notwithstanding any other provision of this Agreement, the Authorized
Generic Launch shall not occur earlier than […***…].
 
 
6
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 


2.2 Raw Materials.  In connection with commercial supply of Product to Par
hereunder, Sucampo or its Third Party contract manufacturer shall procure all
raw materials, including API, necessary to produce commercial quantities of
Product, including all Packaging and Labeling material, and shall process and
test all such materials as required by the Product Specifications.
 
2.3 Labeling and Packaging.  Par shall provide to Sucampo all applicable
information for the Labeling and Packaging, including applicable artwork.  The
information shall be in accordance and in compliance with the Product
Specifications for the Labeling and Packaging, any applicable Regulatory
Approval and Applicable Law.
 
2.4 Product Specifications.  Sucampo shall not make any change to the Product
Specifications that would adversely affect the Product, or the Packaging or
Labeling for the Product, without first obtaining Par’s written consent prior to
any such change, which consent shall not be unreasonably withheld or delayed;
provided, however, that notwithstanding the foregoing, Par’s consent will not be
required if such changes are necessary to comply with any Applicable Law,
Regulatory Approval or the requirements, orders, regulations or other
instructions of any applicable Governmental Authority, in which case Sucampo
shall use Commercially Reasonable Efforts to provide Par with as much prior
written notice of such change as practicable.
 
ARTICLE 3.   COMMERCIAL LOGISTICS
 
3.1 General.
 
3.1.1 Except as otherwise expressly provided for in this Agreement, Par’s
commercial purchases of Product shall be made pursuant to Orders issued pursuant
to Sections 3.3 and 3.4 below that will specify for each month of the applicable
period covered by the Order the quantity (by SKU, Packaging and size of
Product), delivery dates and the delivery locations, each in accordance with
this Section 3.1.
 
3.1.2 All purchases of the Product shall be pursuant to written Orders
consistent with Section 3.4 and the earliest delivery date in any given Order
shall not be less than ninety (90) days following the date such Order is
received by Sucampo.  Each Order will be consistent in all respects with the
Firm Order Period (defined in Section 3.2 below) of the most recent rolling
forecast plus or minus the Permitted Variance (as defined Section 3.2 below).
 
3.1.3 The Parties shall cooperate in good faith to prepare for an Authorized
Generic Launch, including making any adjustments to Orders, forecasts and
associated delivery dates, as and to the extent requested by Par and agreed upon
by Sucampo in writing in its sole discretion in accordance with the following
procedure:
 
(a) In the event that Par wishes to adjust any Orders, forecast or associated
delivery dates, it shall promptly submit a written request with respect to the
same to Sucampo, including without limitation a detailed reason for such change
 
 
7 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
(b) Each change will be considered by Sucampo on a case-by-case basis in its
sole discretion, including after taking into account Sucampo’s timing
requirements and reasonable manufacturing lead times.  In addition to and
without limiting the generality of the foregoing, in no event will Sucampo be
obligated to: (i) deliver the Products in less than ninety (90) days; (ii)
accept any quantities ordered in any particular month in excess of the amount
forecasted for such month plus the Permitted Variance as expressly set forth in
Section 3.2 below; and/or (iii) accept any quantities ordered in any particular
month that are less than the amounts forecasted for the Firm Order Period of the
rolling forecast less the Permitted Variance as expressly set forth in Section
3.2 below.
 
(c) In the event that Sucampo agrees in writing and in its sole discretion to a
change in excess of the Permitted Variance, Par shall be responsible for all
costs and expenses incurred by Sucampo but only to the extent necessary to
implement such change, including any costs for expediting shipping to meet an
earlier delivery date and any cancellation fees associated with cancelling all
or any portion of an Order after Sucampo has commenced actual manufacturing of
the Product.  For the avoidance of doubt, Sucampo shall not be obligated to
proceed with any requested change in excess of the Permitted Variance unless and
until it agrees to such change in writing and in its sole discretion, Par has
agreed to pay all costs and expenses in connection with implementing such change
(after having received an accurate estimate thereof, including any documentation
in reasonable support thereof) and the Parties have documented agreement to such
change pursuant to a written change order.  All executed change orders will be
subject to the terms and conditions of this Agreement.
 
The Parties shall communicate with one another, on an ongoing basis,
developments that may reasonably affect the timing of any Authorized Generic
Launch.
 
3.1.4 Any terms and conditions of an invoice, Order, acknowledgement or similar
document provided by Sucampo or Par to another Party for the Product that are
inconsistent with the terms of this Agreement shall be null and void.
 
3.2 Rolling Forecasts.  Beginning no less than […***…] ([…***…]) days before the
scheduled Authorized Generic Launch (provided that Sucampo has provided Par with
notice of the License Launch Date) and within […***…] ([…***…]) business days
prior to the last day of each Calendar Quarter thereafter during the Term, Par
shall deliver to Sucampo a written rolling […***…] ([…***…]) month forecast (or,
if shorter, a forecast for the remainder of the Term) of its anticipated
requirements for the Product for the […***…] ([…***…]) month period beginning on
the first day of the following month or, in the case of each forecast prior to
an Authorized Generic Launch, the […***…] ([…***…]) months following such
Authorized Generic Launch (the “Forecast Period”). The Product supply
requirements specified for the first […***…] ([…***…]) months of the Forecast
Period of any rolling forecast provided to Sucampo (such […***…] ([…***…])
months, the “Firm Order Period”) shall be a firm order from Par for such
quantity of Product and Par will be obligated to submit an Order for, and
purchase and take delivery of such quantity of Product.  If Par does not timely
submit an Order for the Product supply requirements for any Firm Order Period
pursuant to the terms of this Agreement, the most recent forecast covering such
Firm Order Period shall be deemed to be, and shall be, an Order for such
amount. All months of the Forecast Period of any rolling forecast provided to
Sucampo, other than the Firm Order Period therein, will set forth Par’s good
faith estimate of its Product supply requirements, and the Product supply
requirements for months […***…] ([…***…]) through […***…] ([…***…]) of each
Forecast Period will not be binding. The rolling forecast for months […***…]
([…***…]) through […***…] ([…***…]) of each Forecast Period shall not increase
or decrease in the following forecast in the aggregate by more than […***…]
percent ([…***…]%) on a month-to-month basis or more than […***…] percent
([…***…]%) on a year-to-year basis (“Permitted Variance”); provided that any
increases or decreases greater than […***…] percent ([…***…]%) or […***…]
percent ([…***…]%), as applicable, may, in each case, be accepted by Sucampo on
a case-by-case basis in its sole discretion. For example, a rolling forecast
delivered […***…] ([…***…]) business days prior to […***…] would be for Par’s
Product supply requirements for […***…] through […***…], and the Product supply
requirements specified for the Firm Order Period of such forecast (i.e. […***…]
to […***…]) shall be binding.  Par shall use Commercially Reasonable Efforts to
ensure that the Product supply requirement for months […***…] ([…***…]) through
[…***…] ([…***…]) of the Forecast Period under each of its forecasts are
accurate.  Each forecast shall also specify, for each month of the Forecast
Period and consistent with the quantity limitations set forth in this Section
3.3, Par’s anticipated delivery requirements for such month, including the
quantity (by SKU, Packaging and size of Product), the corresponding delivery
date, and the delivery location.  For purposes of clarity, for each forecast
delivered before the Authorized Generic Launch, it is anticipated that the only
amounts expected to be forecast for delivery before Authorized Generic Launch
shall be the initial order (or the expected initial order) to be made pursuant
to Section 3.3.
 
 
8 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 
3.3 Initial Order.  Par shall place an Order for the first month to be used for
an Authorized Generic Launch, including the quantity (by SKU, Packaging and size
of Product), contemporaneously with an initial forecast provided under Section
3.2 approximately one hundred twenty (120) days before the scheduled Authorized
Generic Launch of the Product.
 
3.4 Future Orders.  On or about the first business day of each month, Par shall
submit to Sucampo an Order that (a) specifies those quantities that Par is
obligated to purchase for that month pursuant to the Rolling Forecast, subject
to the Permitted Variances as set forth in Section 3.2 above, (b) identifies the
ordered Product by SKU, Packaging and size of Product, and (c) specifies the
delivery date(s) and delivery location(s) for Product, in each case consistent
with terms and conditions of this Agreement and, subject to the Permitted
Variances, the applicable quantities in the Firm Order Period.  The Product
supply requirements for the Firm Order Period of any Forecast Period shall not
exceed one hundred percent (100%) of the aggregate amounts set forth in the most
recent previous forecast for the same six (6) calendar months; provided,
however, that notwithstanding the foregoing, (i) Sucampo shall have no firm
obligation to supply any amounts in any particular month in excess of the amount
forecasted for such month in any Firm Order Period plus the Permitted Variance
but shall use Commercially Reasonable Efforts to supply such additional amounts
above such Permitted Variance, and (ii) Sucampo shall use
 
Commercially Reasonable Efforts to notify Par within fifteen (15) business days
of receipt of any Order where the total quantity of Product ordered for a
particular month exceeds the amounts forecasted plus the Permitted Variance,
whether and/or to what extent it accepts and is able to deliver such additional
amounts to Par.
 
9 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
3.5 Shipment and Delivery.  Sucampo shall deliver all amounts ordered by Par
pursuant to Orders in conformance with the forecast provisions set forth in
Sections 3.2 and 3.4 and other terms and conditions of this Agreement  to Par
within fifteen (15) days of the delivery date specified in the applicable Order.
Sucampo shall notify Par if Sucampo believes that it will not be able to deliver
the ordered amounts in accordance with the terms set forth in Sections 3.1 and
3.2, and the Parties will thereafter confer in good faith to resolve any
delivery issues.  Delivery of Product shall be CIP (Incoterms 2012) Sucampo or
its contractor’s facility.  The quantity of Product actually delivered with
respect to each accepted Order shall not exceed a range of minus two percent
(2%) up to plus five percent (5%) of the quantity of the Product specified in
the Order, unless otherwise agreed to in writing by Par.  Delivery documents
shall include the applicable Order, quantity, copy of the Certificate of
Analysis, Certificate of Product Conformance, items codes and description, lot
number, expiry date of Products, number of shippers, weight, and number of
pallets.  Title and risk of loss shall pass to Par at the time the goods are
delivered to Par or its designee at Sucampo or its Third Party
contractor’s facility in accordance with this Section 3.5, and Par shall assume
all responsibility for all costs associated with the goods upon such delivery.
 
3.6 Acceptance and Rejection of Product.
 
3.6.1 Sucampo shall have fifteen (15) business days from receipt of an Order
from Par to reject or propose to modify an Order.  Sucampo may only reject an
Order that (a) lists products that are not covered by this Agreement, or (b)
that is in excess of, or less than, the amount forecasted for a particular month
in any Firm Order Period plus or minus the Permitted Variance permitted by
Sections 3.1.2 and 3.2.
 
3.6.2 Par may reject any shipment, or portion of a shipment, of Product as
defective if the applicable Product contains a Patent Defect or Latent
Defect.  Par shall deliver written notice of any such rejection (a “Rejection
Notice”) to Sucampo (i) in the case of Patent Defects within thirty (30) days
after actual receipt of the Product by Par or Par’s designee, and (ii) in the
case of Latent Defects promptly and in any event within thirty (30) days after
the date that Par discovers such Latent Defect; provided, however, that in no
event shall Par be entitled to deliver a Rejection Notice in respect of a Latent
Defect in respect of any Product more than one hundred twenty (120) days
following delivery of such Product to Par or Par’s designee in accordance with
Section 3.5  Any such Rejection Notice shall state in reasonable detail the
reason why Par believes such Product contains a Patent Defect or Latent Defect
and shall include a sample of the Product being rejected and copies of written
reports relating to tests, studies or investigations performed to date by or on
behalf of Par on the Product being rejected.
 
 
10 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
 


3.6.3 Par’s test results or basis for rejection shall be conclusive, unless
Sucampo notifies Par in writing, within thirty (30) days of receipt by Sucampo
of the Rejection Notice that Sucampo disagrees with such test results or basis
for rejection (an “Objection Notice”). If Sucampo and Par fail, within ten (10)
business days after delivery of the Objection Notice to Par, to agree as to
whether the Product identified in the Rejection Notice is defective,
representative samples of the batch of Product in question shall be submitted to
a mutually acceptable qualified and reputable independent laboratory or
consultant for analysis or review and a determination shall be made by such
independent laboratory or consultant within thirty (30) days of such submission
unless otherwise agreed by both Parties in writing.  The results of such
evaluation shall be binding upon the Parties. The Parties shall share equally
the out-of-pocket cost of such evaluation, except that (a) if such independent
laboratory or consultant determines that the Product shipment in question did
not contain a Patent Defect or a Latent Defect, Par will: (i) be responsible for
and pay any out-of-pocket costs and expenses of: (x) shipping the Product
samples to Sucampo and shipping the Product to and from the independent
laboratory or consultant and (y) any such analysis or review and (ii) promptly
reimburse Sucampo for any out-of-pocket amounts previously paid for shipping or
to the independent laboratory or consultant in connection with that
determination and (b) if such independent laboratory or consultant confirms that
such Product shipment did contain a Patent Defect or a Latent Defect, Sucampo
will: (i) be responsible for and pay the out-of-pocket costs and expenses of:
(x) Par’s shipping the Product samples to Sucampo and shipping the Product to
and from the independent laboratory and consultant and (y) any analysis and
review of such independent laboratory or consultant and (ii) promptly reimburse
Par for any out-of-pocket amounts previously paid for shipping or to the
independent laboratory or consultant in connection with that determination.
 


3.6.4 If any shipment of Product is rejected by Par in accordance with Section
3.6.2, Par’s duty to pay any and all amounts payable to Sucampo in respect of
such shipment shall be suspended, unless and until there is a determination by
the independent laboratory or consultant in support of Sucampo’s Objection
Notice in accordance with Section 3.6.3.  If only a portion of a shipment is
rejected, Par’s duty to pay shall be suspended only as to the rejected portion
thereof.
 
3.6.5 If Sucampo or the independent laboratory or consultant confirms that a
shipment or partial shipment of a Product contained a Patent Defect or a Latent
Defect pursuant to the provisions of this Section 3.6, Par shall return to
Sucampo, at Sucampo’s request and expense (or, at the election and expense of
Sucampo, destroy and provide evidence of such destruction to Sucampo), any such
available rejected Product.  Sucampo will bear all of Par’s reasonable direct
and documented out-of-pocket expenses of such return or destruction.  In the
event that the Product contained a Patent Defect or Latent Defect, Sucampo shall
also (i) credit the original invoice or, upon any expiration or termination of
this Agreement, refund Par in respect of the amounts actually paid and received
by Sucampo for such defective Product, and (ii) adjust the invoice to Par to
reflect the amount of the Product that was not rejected, payment of which is due
in accordance with the terms of this Agreement. The remedies available to Par
under Section 3.6.3 and this 3.6.5 (and any deductions permitted in connection
with any royalties payable under the License Agreement) shall be Par’s sole and
exclusive remedy, and Sucampo’s sole liability, under this Agreement in respect
of any Patent Defect or Latent Defect of the Product.
 
 
11 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 


3.6.6 During the pendency of any rejection discussions, upon Par’s request,
Sucampo shall use Commercially Reasonable Efforts to promptly, but in no event
sooner than ninety (90) days from the date of the Rejection Notice and subject
to the Permitted Variance set
 
forth in Section 3.2 above, supply Par with additional Product in an amount
equal to the quantity of Product that is the subject of the rejection
discussions.
 
3.7 Continuity of Supply.  In the event there is a short supply of the Product,
including if Sucampo’s Third Party contract manufacturer is unable to supply the
Product, Sucampo shall use Commercially Reasonable Efforts to allocate available
Product to Par in each month that such short supply exists (and in each month
thereafter during the period of any short supply) in an amount of the Product
equal to the factor obtained by multiplying (a) the amount of available Product
for that month by (b) a fraction, (i) the numerator of which is the aggregate of
firm Orders made by Par over the immediately prior twelve (12) month period (or
such shorter period if Par has purchased Product for less than twelve
(12) months) and (ii) the denominator of which is the sum of (x) the aggregate
quantity of firm Orders made by Par over the immediately prior twelve (12) month
period (or such shorter period) and (y) the aggregate quantity of any product
comprising the API (whether as a sole active ingredient or in combination with
one or more other active ingredients) purchased by other of Sucampo’s internal
and external customers over the same twelve (12) month period (or such shorter
period); provided, however, that any failure of Sucampo to supply Par during the
period of any supply constraint shall not be, and shall not be deemed to be, a
breach of this Agreement.
 


ARTICLE 4.   COMMERCIAL FINANCIAL PROVISIONS
 
4.1 Product Supply Price.  Sucampo shall provide to Par an invoice for the
Product Supply Price for such units of Product supplied hereunder upon delivery
thereof in accordance with Section 3.5.  Par shall pay such invoiced amounts
within forty-five (45) days after the date that Sucampo delivers such invoice.
 
4.2 Direct Manufacturing Costs and Product Supply Price.  The Parties shall
confer every year on the anniversary of the Authorized Generic Launch to review
and discuss the Product Supply Price in light of changes in material, direct
costs and competitive market conditions; provided, however, that (a) in the
event the Parties do not agree to any adjustments in the Product Supply Price,
[…***…] and (b) notwithstanding the foregoing, Sucampo shall have the right, in
its sole discretion, to adjust its Direct Manufacturing Costs to the extent
affected by (i) changes in material costs, including, but not limited to, API,
excipients and other raw materials, Packaging and Labeling materials; and (ii)
other substantial changes in manufacturing and testing costs, each of which
types of changes (clause (i) and/or (ii)) is substantiated through written
records provided to Par prior to reflecting such changes in the Product Supply
Price.
 
4.3 Taxes.  Par shall be solely responsible for, and shall pay, all taxes
(including but not limited to sales, use, value-added and withholding taxes),
customs and excise duties, and import or export tariffs with respect to the
sale, disposition, importation or use of the Product (including with respect to
the delivery of Product to Par hereunder and the sale by Par of such Products to
Third Parties).  All amounts payable hereunder by Par to Sucampo shall be paid
without deduction or withholding for or on account of any present or future tax,
levy, impost, fee, assessment, deduction or charge by any taxing authority,
unless otherwise required by Applicable Law.  If Par is required by Applicable
Law to deduct or withhold any taxes, levies, imposts, fees, assessments,
deductions or charges from or in respect of any amount payable hereunder to
Sucampo, (a) Par shall pay the relevant taxation authority the minimum amount
necessary to comply with the Applicable Law and (b) Par shall make such payment
prior to the date on which interest or penalty is attached thereto.
 
 
12 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 
4.4 Sucampo Records and Audit.  Sucampo, and its Affiliates, shall keep and
maintain or cause to be maintained books and records pertaining to the Product
Supply Price and the calculation of Direct Manufacturing Costs for the period of
time required by Applicable Laws, or if there is no period of time specified by
such Applicable Laws, for three (3) years following the respective dates of
records. Such books and records shall be maintained in accordance with GAAP and
with all records and details reasonably necessary to enable Par to verify the
foregoing.  All factors included in the determination of the Product Supply
Price shall be specific to the Product, fully documented, and available for
independent audit purposes.  Par shall have the right once per calendar year, at
its own expense, during the Term and for a period of six (6) months thereafter,
to have an independent public accountant, acceptable to Sucampo acting
reasonably, audit the relevant financial books and records of account of Sucampo
only pertaining to the provision of this Agreement during normal business hours,
upon reasonable advance notice, solely to determine or verify the Product Supply
Price; provided that in no event will Par or the independent public accountant
be entitled to review or have access to any information subject to a
confidentiality obligation by Sucampo to a Third Party (including any
confidential documentation or pricing related to the Third Party contract
manufacturer).  All results of such review and audit shall be the Confidential
Information of Sucampo.  If errors or discrepancies in the Product Supply Price
are found, any deficiency shall be paid immediately, and if errors or
discrepancies exceeding the greater of […***…] percent ([…***…]%) of the total
amount payable under the applicable Order and […***…] Dollars ($[…***…]) for the
period audited in Par’s favor are discovered as a result of such audit, Sucampo
shall reimburse Par for the reasonable out-of-pocket expense of such audit.
 


ARTICLE 5.   OTHER AGREEMENTS
 
5.1 Product Warranties.  Sucampo hereby represents, warrants, covenants and
agrees that:
 
5.1.1 all Product that is delivered to Par by Sucampo hereunder, as and in the
form delivered to Par, but excluding ay Labelling or Packaging texts or other
Labelling or Packaging information specified or provided by or for Par for the
Product, shall: (a) materially comply with the Product Specifications, and (b)
materially conform with the information shown on the Certificate of Analysis and
Certificate of Product Conformance provided with any particular shipment of
Product;
 
5.1.2 no Product that is delivered to Par by Sucampo hereunder, as and in the
form delivered to Par, shall be adulterated or misbranded within the meaning of
Applicable Law, as amended and in effect at the time of shipment; provided,
however, that this paragraph shall not apply to, and Sucampo shall have no
responsibility for, misbranding caused by Par as a result of Labelling or
Packaging texts or other Labelling or Packaging information specified or
provided by or for Par for the Product; and Sucampo shall have no responsibility
for issues of regulatory and legal compliance that are the responsibility of
Par, including but not limited to ensuring that the Product is stored and
distributed in the Territory in a manner that does not result in its becoming
adulterated, misbranded, or otherwise in violation of Applicable Laws; and
 
 
13 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

5.1.3 at the time of delivery to Par, the Product shall have a minimum shelf
life of at least either percent ([…***…]%) of the shelf life set forth in the
Product Specifications if the order therefor is for a minimum number of Product
units of […***…] ([…***…]) bottles.


5.2 Recall.
 
5.2.1 In the event that any Party believes reasonably and in good faith that it
may be necessary to conduct a recall, field correction, market withdrawal, stock
recovery, or other similar action with respect to the Product (a “Recall”), such
Party shall promptly notify the other and Sucampo and Par shall promptly consult
with each other as to how best to proceed, it being understood and agreed that
no Party shall be prohibited hereunder from taking any action that it is
required to take by Applicable Law.  In addition to and not in lieu or
limitation of the foregoing, in the event that Sucampo and Par are unable to
agree whether or not to voluntarily implement a Recall of the Product in the
Territory, notwithstanding anything herein to the contrary, Sucampo shall make
the final determination.
 
5.2.2 In the event of any Recall of the Product in the Territory, each Party
shall provide, and cause its Affiliates to provide, any and all information,
assistance and support required by Applicable Law in the Territory, or
reasonably requested by the other Party; provided that for clarification, Par
shall be responsible for initiating such Recall after the final determination is
made that a Recall should be implemented in accordance with Section 5.2.1 above.
 
5.2.3 The cost of any Recall of Product manufactured under this Agreement,
including expenses and other costs or obligations of Third Parties, the cost and
expense of notifying customers, the costs and expenses associated with the
Recall of the Product in the Territory and the cost and expenses of destroying
the Product recalled from such Territory, if necessary, shall be borne solely by
Par except to the extent that the Recall was caused by (a) Sucampo’s failure to
comply with the warranties in Section 5.1 to the extent that the defect that
resulted in the Recall existed prior to delivery to Par, or (b) Sucampo’s sole
determination to implement a voluntary Recall after the Parties are unable to
agree on a Recall and it is later determined that the Recall was unnecessary, or
(c) in the event that a Recall is required by any Governmental Authority, in
which case Sucampo shall be responsible for any direct, documented out-of-pocket
costs and expenses for such Recall to the extent that such Recall was conducted
pursuant to clause (a), (b) or (c) of this Section 5.2.3.  To the extent that
one Party incurs out-of-pocket expenses in connection with a Recall that is
required to be at the sole expense of the other Party under this Section 5.2
(the “Responsible Party”), the Responsible Party shall pay that Party’s
documented reasonable out-of-pocket expenses within thirty (30) days of
receiving an invoice therefor.
 
5.3 Quality Agreement.  Within ninety (90) days from the Effective Date, the
Parties shall enter into an agreement that details the quality assurance
obligations of each Party (the “Quality Agreement”).  Notwithstanding the
foregoing, the Quality Agreement, nor the absence of a Quality Agreement, shall
affect the rights and obligations of the Parties in this Agreement, and this
Agreement shall govern in the event of any inconsistencies between the Quality
 
Agreement and this Agreement (unless expressly provided otherwise in the Quality
Agreement).  The Parties shall amend the Quality Agreement from time to time as
the Parties deem necessary.  If the Parties enter into a Quality Agreement, all
Product supplied to Par shall be supplied in accordance with the Quality
Agreement (as well as this Agreement).
 
 
14 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
ARTICLE 6.   AUDITS AND INSPECTION RIGHTS
 
6.1 Inspections by Governmental Authorities.  During the Term, each Party shall
promptly notify the other Party in writing of (i) any Governmental Authority
visits to facilities that manufacture, store, transport or handle the Product,
or (ii) written inquiries about any procedures for the manufacture, storage,
transportation, or handling of the Product , in either case of which it becomes
aware.  The Party subject to the visits or inquiries shall furnish written
notice thereof and a summary of the interaction with such Governmental Authority
to the other Party within a reasonable time period after receipt of any report
or correspondence issued by or provided to the Governmental Authority in
connection with such visit or inquiry.  Each Party shall, if applicable, permit
the relevant Governmental Authorities to inspect their facilities and records in
connection with the activities contemplated by this Agreement.
 
6.2 Inspections by Par.  Sucampo shall permit Par, or cause Par to be permitted,
to inspect the applicable manufacturing facility for the Product for regulatory
or quality control purposes only at reasonable times during normal business
hours, provided that Par gives Sucampo as much advance written notice as
possible and, in any event, not less than thirty (30) days’ prior written notice
and the inspection by Par shall be within the scope of inspection that is
allowed under Applicable Law.  During any such inspection, and subject to all
Applicable Laws, Sucampo shall permit, or cause to be permitted, Par or its
authorized representatives to (i) inspect the manufacturing facilities, (ii)
inspect the quality control procedures and/or (iii) review any records and
reports pertinent to the manufacture, disposition or transport of the Product,
as may be necessary to evidence material compliance with all applicable
regulations in connection with activities associated with the Product, including
without limitation, material compliance with cGMP; provided that in no event
will Par be entitled to review or have access to any information subject to a
confidentiality obligation to a Third Party.  All results of such inspection
shall, as and between the Parties, be the Confidential Information of Sucampo.
 
ARTICLE 7.   INTELLECTUAL PROPERTY AND TECHNOLOGY
 
7.1 General Ownership.  Sucampo shall retain sole ownership of any and all
Intellectual Property and Technology developed or conceived by or for Sucampo,
whether solely and independently or jointly with others, that is related to or
associated with the Product, including any and all improvements or modifications
to any of the foregoing.
 
7.2 Cooperation.   Each Party shall promptly notify the other Party of any
potential infringement of Intellectual Property rights of a Third Party by the
making, using or selling of the Product in the Territory, as it may become aware
of such potential infringement, and to cooperate in addressing such potential
infringement issues upon the reasonable request of the other Party.  Each Party
shall also promptly notify the other of any potential infringement of Sucampo’s
Intellectual Property rights or Sucampo’s Technology related to or associated
with the Product, including any notice, suit, or threatened suit, by a Third
Party as it may become aware of such infringement, and to cooperate in
addressing such infringement issues upon the reasonable request of the other
Party.  In the event of any such infringement, Sucampo and its Affiliates shall
have the right and option to initiate or defend legal proceedings, through
counsel of its choosing, or take other reasonable steps in good faith regarding
such infringement and, to the extent reasonably practicable and subject to
Applicable Law, in reasonable consultation with Par. To the extent reasonably
practical and subject to Applicable Law, Sucampo shall use Commercially
Reasonable Efforts to inform and reasonably consult with Par in advance of any
due dates; provided, however, Sucampo and its Affiliates shall make the final
decision as to the enforcement or defense strategy.
 
15 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 


ARTICLE 8.   CONFIDENTIALITY AND PUBLIC DISCLOSURE
 
8.1 Confidential Information.
 
8.1.1 No Receiving Party shall disclose to any Third Party (other than its
outside counsel and applicable Affiliates or, in the case of Sucampo, its
applicable Third Party contractor, in each of the foregoing cases, who have a
need to know and who are bound by written obligations of confidentiality and
non-use at least as protective of the Confidential Information of the Disclosing
Party as those contained herein) any Confidential Information of any Disclosing
Party received hereunder or use any such Confidential Information for its own
benefit or otherwise, except as necessary to fulfil its obligations hereunder,
without the written consent of the Disclosing Party.  Each Receiving Party shall
protect Confidential Information received from a Disclosing Party with at least
the same degree of care that it uses to protect its own proprietary and
confidential information, but no less than reasonable care under the
circumstances.
 
8.1.2 Without limitation to Section 8.1.1, each Receiving Party shall bind all
persons having access through it to any Confidential Information of the
Disclosing Party to written obligations of confidentiality and non-use at least
as protective of the Confidential Information of the Disclosing Party as those
contained herein.  Each Receiving Party will be responsible for the acts and
omissions of any officer or employee of such Receiving Party, Affiliate of such
Receiving Party or other Third Party receiving the Confidential Information from
such Receiving Party with respect to such confidentiality and non-use
obligations.
 
8.1.3 Each Receiving Party, at the request of the Disclosing Party, shall return
or destroy all Confidential Information of the Disclosing Party disclosed to it
hereunder, in whatever form contained, including all notes or memoranda made by
its employees, agents, or representatives obtained or derived from any such
Confidential Information, except that one copy of the Confidential Information
may be retained by each Receiving Party’s general counsel to maintain a record
of the same solely to the extent required to comply with any Applicable Laws
pertaining to its activities under this Agreement; provided that such copy shall
continue to be subject to the confidentiality and non-use obligations set forth
in this Article 8.
 
16 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
8.2 Required Disclosures.  Notwithstanding anything to the contrary in this
Agreement, the Parties understand and agree that any Party, as the Receiving
Party of Confidential Information from the Disclosing Party, may, if so
required, disclose some or all of the information included in this Agreement or
other Confidential Information of the Disclosing Party (i) in order to comply
with its obligations under law, including the United States Securities Act of
1933, the United States Securities Exchange Act of 1934, and the listing
standards or agreements of any national or international securities exchange or
The NASDAQ Stock Market or other similar laws of a Governmental Authority, (ii)
to respond to an inquiry of a Governmental Authority, or (iii) in connection
with a judicial, administrative or arbitration proceeding.  In any such event
the Receiving Party making such disclosure shall (A) provide the Disclosing
Party with as much advance notice as reasonably practicable of the required
disclosure, (B) cooperate with the Disclosing Party in any attempt to prevent or
limit the disclosure, and (C) limit any disclosure to the specific purpose at
issue.
 
8.3 Press Release.  Each Party shall have the right to issue press releases
related to this Agreement, provided that the issuing Party provides the other
Parties with a written draft of the proposed press release not less than three
(3) business days prior to the issuance and considers in good faith and
incorporates, to the extent reasonable, any revisions requested and comments
made by the non-issuing Parties; provided, however, that nothing herein shall
interfere with a Party’s disclosure obligations under applicable laws, including
the United States Securities Act of 1933, the United States Securities Exchange
Act of 1934, and the listing standards or agreements of any national or
international securities exchange or The NASDAQ Stock Market or other similar
laws of a Governmental Authority.  Nothing herein shall limit a Party’s ability
to make comments on a press release or announcement that are consistent with
such press release or announcement.
 
ARTICLE 9.   REPRESENTATIONS AND WARRANTIES
 
9.1 Par Representations.  Par hereby represents, warrants and covenants that:
 
9.1.1 Par is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation;
 
9.1.2 Par has the corporate power and authority to enter into and be bound by
the terms and conditions of this Agreement and to perform its obligations
hereunder and to execute this Agreement on behalf of itself and its Affiliates
and to so bind itself and its Affiliates to the terms and conditions of this
Agreement;
 
9.1.3 Par has taken all necessary action on its part to authorize the execution
and delivery of this Agreement and this Agreement has been duly executed and
delivered on behalf of Par and its Affiliates and constitutes a legal, valid,
binding obligation, enforceable against Par and its Affiliates in accordance
with its terms;
 
9.1.4 Par is subject to no legal, contractual or other restrictions, limitations
or conditions which conflict with its rights and obligations under this
Agreement or which would reasonably be expected to affect adversely its ability
to perform hereunder; and
 
9.1.5 Par is not prohibited by any Applicable Law from selling the Product or
other pharmaceutical products within the Territory, and Par and Par’s employees
have never been (i) debarred or (ii) convicted of a crime for which a person can
be debarred, under Section 306(a) or (b) of the Generic Drug Enforcement Act
(the “GDEA”) or (iii) threatened to be debarred or (iv) indicted for a crime or
otherwise engaged in conduct for which a person can be debarred under Section
306(a) or (b) of the GDEA; and Par shall promptly notify Sucampo upon learning
of any such debarment, conviction, threat or indictment and shall take all
appropriate action.
 
17 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
9.2 Sucampo Representations.  Sucampo hereby represents, warrants and covenants
that:
 
9.2.1 Sucampo is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;
 
9.2.2 Sucampo has the corporate power and authority to enter into and be bound
by the terms and conditions of this Agreement and to perform its obligations
hereunder;
 
9.2.3 Sucampo has taken all necessary action on its part to authorize the
execution and delivery of this Agreement and this Agreement has been duly
executed and delivered on behalf of Sucampo and constitutes a legal, valid,
binding obligation, enforceable against Sucampo in accordance with its terms;
 
9.2.4 Sucampo is subject to no legal, contractual or other restrictions,
limitations or conditions which conflict with its rights and obligations under
this Agreement or which would reasonably be expected to affect adversely its
ability to perform hereunder; and
 
9.2.5 Sucampo is not prohibited by any Applicable Law from selling the Product
or other pharmaceutical products within the Territory, and Sucampo and Sucampo’s
employees have never been (i) debarred or (ii) convicted of a crime for which a
person can be debarred, under Section 306(a) or (b) of the GDEA or (iii)
threatened to be debarred or (iv) indicted for a crime or otherwise engaged in
conduct for which a person can be debarred under Section 306(a) or (b) of the
GDEA; and Sucampo shall promptly notify Par upon learning of any such debarment,
conviction, threat or indictment and shall take all appropriate action.
 
9.3 Warranty Disclaimer.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR THE LICENSE
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
THE PRODUCT, ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF
THIS AGREEMENT AND EACH PARTY HEREBY EXPRESSLY AND SPECIFICALLY DISCLAIMS ALL
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, EITHER IN FACT OR BY
OPERATION OF LAW, BY STATUTE OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT.
 
18 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
9.4 Limited Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN ARTICLE 10, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (I)
NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR
ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING,
LOST PROFITS OR LOST REVENUES, OR COST AND EXPENSE OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY AND (II) EACH PARTY’S
MAXIMUM AGGREGATE LIABILITY UNDER THIS AGREEMENT SHALL NOT EXCEED THE AGGREGATE
AMOUNTS PAID AND PAYABLE OR DUE UNDER OR IN CONNECTION WITH THIS AGREEMENT IN
THE TWELVE (12) MONTHS PRIOR TO THE INCIDENT GIVING RISE TO SUCH LIABILITY AND
RELATED CAUSE OF ACTION.
 


ARTICLE 10.    INDEMNIFICATION
 
10.1 Par Indemnification.  Par shall at all times during the Term and thereafter
indemnify, defend and hold Sucampo, and its Affiliates, and its Third Party
contract manufacturer of the Product and their respective officers, directors,
employees and agents, and the successors and permitted assigns of the foregoing
(collectively, “Sucampo Parties”), harmless from and against all expenses,
damages, costs and liabilities of any kind whatsoever, including legal expenses
and reasonable attorneys’ fees, as a result of a Third Party claim, Third Party
suit, or Third Party cause of action (collectively, “Losses”) to the extent
resulting from or arising out of (i) a material breach by Par of any
representation, warranty, covenant, obligation or agreement of Par under this
Agreement, (ii) a failure of Par, or its Affiliates, to comply with all
Applicable Laws during the Term, (iii) the negligence or willful misconduct of
Par, or (iv) the administration, use, Labeling, Packaging, sale, marketing,
promotion, advertising, storage, handling, distribution and commercialization of
the Product by Par, except, in each case (clause (i), (ii), (iii) or (iv)), for
those Losses for which Sucampo has an obligation to indemnify the Par Parties
pursuant to Section 10.2, as to which Losses Sucampo shall indemnify Par Parties
to the extent of its respective liabilities for such Losses.
 
10.2 Sucampo Indemnification.  Sucampo shall at all times during the Term and
thereafter indemnify, defend and hold Par and its officers, directors, employees
and agents, and the successors and permitted assigns of the foregoing
(collectively, “Par Parties”), harmless from and against any and all Losses to
the extent resulting from or arising out of (i) a material breach by Sucampo of
any representation, warranty, covenant, obligation or agreement of Sucampo under
this Agreement, (ii) a failure of Sucampo, or its Affiliates, to comply with all
Applicable Laws during the Term, or (iii) Product that does not meet the Product
Specifications or (iv) the negligence or willful misconduct of Sucampo, except,
in each case (clause (i), (ii), (iii) or (iv)), for those Losses for which Par
has an obligation to indemnify the Sucampo Parties pursuant to Section 10.1, as
to which Losses Par shall indemnify Sucampo Parties to the extent of its
respective liabilities for such Losses.
 
 
19 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
10.3 Notice and Procedures.  If a Par Party or Sucampo Parties (the
“Indemnitee”) intend to claim indemnification under this Article 10, it shall
promptly notify the other Party (the “Indemnitor”) in writing of any such
Losses.  In the event that the Indemnitor does not assume and pursue in a timely
and diligent manner the defense of any Third Party claim (but in no event later
than thirty (30) days, or such shorter period as required under Applicable
Laws), then the Indemnitor shall be deemed to have ceded control of such claim
and the Indemnitee shall be entitled to appoint counsel of its own choice for
such defense, at the cost and expense of the Indemnitor.  In the event that the
Indemnitor assumes such defense, the Indemnitor shall have the right to control
the defense of such claim with counsel of its choice; and provided further that
any Indemnitee shall have the right to retain its own counsel at its own
expense, for any reason, including if representation of any Indemnitee by the
counsel retained by the Indemnitor would be inappropriate due to actual or
potential differing interests between such Indemnitee and any other Party
reasonably represented by such counsel in such proceeding.  The Indemnitee, and
its employees and agents, shall reasonably cooperate with the Indemnitor and its
legal representatives in the investigation of any Losses covered by this Article
10.  The obligations of this Section 10.3 shall not apply to amounts paid in
settlement of any claim, demand, action or other proceeding if such settlement
is effected without the written consent of the Indemnitor (unless the Indemnitor
is deemed to have ceded control of the applicable third Party claim under this
Section 10.3).  The failure to deliver written notice to the Indemnitor within a
reasonable time after the commencement of any such claim, demand or action shall
not relieve the Indemnitor of any obligation to the Indemnitee under this
Section 10.3, unless and to the extent that the Indemnitor is materially
prejudiced by such delay.  Indemnitor shall not settle any claim without the
prior written approval of the Indemnitee.  No Persons other than Par or Sucampo
may claim indemnity hereunder.
 


10.4 Other Product Liability Claims.  To the extent that any Third Party asserts
a claim or institutes a lawsuit based on a product liability claim with respect
to the Product for which no Party has an indemnity obligation under Section 10.1
or 10.2 and subject to Section 10.4.2 below, Par shall have sole responsibility
and control in addressing, defending, managing and conducting such claims or
lawsuits, any related litigation and any settlement or settlement negotiations
thereof (collectively, “Product Liability Litigation”), using counsel of their
choice; provided, however, that (a) Par shall not settle any Product Liability
Litigation without Sucampo’s prior written consent, which consent shall not be
unreasonably withheld or delayed and (b) if Sucampo is a named party in any
Product Liability Litigation, Sucampo shall have sole responsibility and control
in addressing, defending, managing and conducting such Product Liability
Litigation using counsel of its choice.  Each Party shall keep the other Party
informed about all product liability claims and the controlling Party’s plans to
mitigate such claims.
 


10.4.1 At Sucampo’s request, the Parties shall enter into a Joint Defense
Agreement, including a waiver with such legal counsel (signed by Par) reflecting
Sucampo’s responsibility and right to control such Product Liability Litigation;
provided that Sucampo shall not settle any such Product Liability Litigation
without Par’s prior written consent, which consent shall not be unreasonably
withheld or delayed.
 


10.4.2 Each Party shall be solely liable for any settlement amounts that it
agrees to pay or any damages that it is ordered to pay in order to resolve any
Product Liability Litigation.   
 


10.5 Exclusive Remedy.  The rights of the Par Parties and the Sucampo Parties
under this Article 10 shall be the sole and exclusive remedy of the Par Parties
and the Sucampo Parties, as the case may be, with respect to matters covered
hereunder.
 
 
20 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
ARTICLE 11.   TERM AND TERMINATION
 
11.1 Term.  Unless earlier terminated pursuant to the terms hereof, the term of
this Agreement (the “Term”) shall continue from the Effective Date until the
date that is three (3) years following the Authorized Generic Launch.  The Term
of this Agreement may be renewed upon mutual written agreement on an annual
basis thereafter.  If it is not so renewed, it shall be deemed to have been
expired without fault at the end of the applicable term, and the termination
provisions relating thereto shall apply.
 
11.2 Termination for Breach.  Any Party may terminate this Agreement, or suspend
performance under this Agreement upon written notice to the other Parties at any
time during the Term, if another Party is in material breach of the terms and
provisions of this Agreement and such other Party has not cured such material
breach within thirty (30) days after notice requesting cure of the breach;
provided, however, that if such breach is not capable of cure within thirty (30)
days, but is capable of cure, and the breaching Party has promptly commenced
during such thirty (30) day period, and is and continues diligently pursuing in
good faith the remedy of any such breach, then such cure period shall be
extended for such period as may be reasonably required to effectuate such cure;
provided further, however, that if such breach is not capable of cure, a
non-breaching Party may terminate this Agreement, or suspend performance under
this Agreement immediately by delivery of written notice thereof to such
breaching Party.
 
11.3 Termination Costs.  In the event of termination by Sucampo under
Section 11.2, Par shall pay the following cancellation charges:
 
11.3.1 for Product ordered by Par that has already been completely manufactured
by Sucampo, one hundred percent (100%) of the Product Supply Price of the
Product being cancelled and Par shall take delivery of all such Product in
accordance with Section 3.5; and
 
11.3.2 for Product ordered by Par that has been cancelled prior to complete
manufacture, (i) the cost of non­reusable raw materials on order which cannot be
cancelled, despite Sucampo’s Commercially Reasonable Efforts, that are unique to
the ordered Product being cancelled, or not usable for orders of other customers
of Sucampo, despite Sucampo’s Commercially Reasonable Efforts, (ii) the cost of
non-reusable raw material inventory ordered by Sucampo with regard to Par’s
issued Orders, including any work-in-progress, that are unique to the Product
being cancelled, not returnable to the vendor, or not usable for orders of other
customers of Sucampo, in each case, despite Sucampo’s Commercially Reasonable
Efforts, (iii) reasonable vendor cancellation charges incurred with respect to
raw materials cancelled or returned to the vendor in respect of Product ordered
by Par, and (iv) reasonable charges for non­recurring services associated with
work stoppage on Product ordered by Par.
 
11.4 Accrued Rights and Surviving Obligations.  The termination of this
Agreement for any reason or expiration of the Term shall be without prejudice to
any rights that shall have accrued to the benefit of either Party prior to such
termination or expiration, including any damages arising from any breach
hereunder.  Such termination or expiration shall not relieve any Party from
obligations that are expressly indicated to survive such termination or
expiration.  Articles 1, 5, 6, 7, 8, 10, 12 and 13, and Sections 2.4, 3.6 and
4.1, 11.3 and this Section 11.4 and any other provisions necessary and proper to
give effect to the intention of the Parties as to the effect of the Agreement
after termination shall survive such termination or expiration.
 
 
 
21 
*Confidential Treatment Requested

--------------------------------------------------------------------------------


ARTICLE 12.   INSURANCE
 
12.1 Insurance.
 
12.1.1 Each Party shall, at its own cost and expense, obtain and maintain in
full force and effect at all times during the Term, and for a period of three
(3) years thereafter:
 


(i) commercial general liability insurance covering bodily injury and property
damage with limits of […***…] Dollars ($[…***…]) per occurrence and […***…]
Dollars ($[…***…]) in the aggregate;
 
(ii) products and completed operations liability insurance (including coverage
for Product used in clinical trials) with limits of (i) […***…] Dollars
($[…***…]) per occurrence and […***…] Dollars ($[…***…]) in the aggregate prior
to the Authorized Generic Launch and (ii) […***…] Dollars ($[…***…]) per
occurrence and […***…] Dollars ($[…***…]) in the aggregate upon the Authorized
Generic Launch;
 
(iii) workers compensation with statutory limits as required by law and
employers liability insurance with a limit of […***…] Dollars ($[…***…]) per
accident; and
 
(iv) commercial automobile liability insurance covering owned, hired and
non-owned vehicles, and covering uninsured and underinsured motorists, with
limits of […***…] Dollars ($[…***…]) combined single limit (bodily injury and
property damage).
 
12.1.2 All of the foregoing insurance policies shall be obtained from an
insurance carrier or carriers having a current A.M. Best rating of at least A-
Class VIII.
 
12.1.3 Upon execution of this Agreement and annually thereafter, each Party
shall provide the other Parties with a certificate of insurance evidencing such
coverage and including such other Parties and its Affiliates as additional
insureds.  Each Party shall provide the other Parties with written notice within
thirty (30) days’ of any material change in the terms or coverage of such
insurance policies or their lapse, cancellation or termination.
 
12.1.4 All insurance policies obtained by any Party pursuant to this Agreement
shall be primary and not contributing to any other insurance, self-insurance or
captive insurance maintained by another party to the extent of such Party’s
indemnification obligations hereunder; provided, however, that notwithstanding
the foregoing, the insurance policies required under Section 12.1.1 shall not be
construed to limit either Party’s liability with respect to its indemnification
obligations under this Agreement.
 
 
22 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
ARTICLE 13.   MISCELLANEOUS
 
13.1 Interpretation and Construction.  Unless the context of this Agreement
otherwise requires, (i) the terms “include,” “includes,” or “including” shall be
deemed to be followed by the words “without limitation” unless otherwise
indicated; (ii) the terms “hereof,”
 
“herein,” “hereby,” and derivative or similar words refer to this entire
Agreement; and (iii) the terms “Article” and “Section” and refer to the
specified Article and Section of this Agreement.  Whenever this Agreement refers
to a number of days, unless otherwise specified, such number shall refer to
calendar days.  The headings and paragraph captions in this Agreement are for
reference and convenience purposes only and shall not affect the meaning or
interpretation of this Agreement.  This Agreement shall not be interpreted or
constructed in favor of or against either Party because of its effort in
preparing it.
 
13.2 Independent Contractor Status.  It is understood and agreed that nothing in
this Agreement nor any agreements related hereto is intended to nor shall create
a partnership between the Parties.  The Parties are independent contractors and
are engaged in the operation of their own respective businesses, and no Party is
to be considered the agent, partner, joint venturer or employee of another Party
for any purpose whatsoever and no Party shall have any authority to enter into
any contracts or assume any obligations for another Party nor make any
warranties or representations on behalf of that other Party.
 
13.3 Performance by Affiliates.  The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through one (1) or
more of its Affiliates; provided, however, that each Party shall remain
responsible for and shall guarantee such performance by its Affiliates and shall
cause its Affiliates to comply with the provisions of this Agreement in
connection with such performance.  Each Party hereby expressly waives any
requirement that another Party exhaust any right, power or remedy, or proceed
against an Affiliate for any obligation or performance hereunder prior to
proceeding directly against such Party.
 
13.4 Waiver.  The waiver by any Party of a breach of any provision contained
herein shall be in writing and shall in no way be construed as a waiver of any
succeeding breach of such provision or the waiver of the provision itself.
 
13.5 Assignment.  This Agreement shall be binding upon and inure to the benefit
of each of the Parties hereto and their respective successors and approved
assigns; provided,  however, that no Party may assign or transfer this Agreement
whether  by operation of law or otherwise without the prior written consent of
the other Parties, except that no consent shall be required if such assignment
or transfer is (i) to an Affiliate or (ii) in connection with a merger or
acquisition or sale of all or substantially all of the assets of the assigning
Party.  Any assignment or transfer in contravention of this Agreement shall be
null and void ab initio.
 
13.6 Modification.  This Agreement may not be changed, modified, amended or
supplemented except by an express written instrument signed by all Parties.
 
13.7 Severability.  If any provision of this Agreement shall be held illegal or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary so that this Agreement shall otherwise remain in full force and
effect and enforceable.
 
13.8 Further Assurances.  Each Party hereto agrees to execute, acknowledge and
deliver such further instruments and documents, and to do all such other acts,
as may be reasonably necessary or appropriate in order to carry out the purposes
and intent of this Agreement.
 
 
23 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
13.9 Use of Party’s Name.  Except as required by Applicable Laws or as to
Labeling activities, no right, express or implied, is granted by this Agreement
to any Party to use in any manner the name of the other or any other trade name
or trademark of the other in connection with the performance of this
Agreement.  For clarity, it is understood that nothing herein shall prohibit
either Party from using the name of another Party (i) in certain of such Party’s
disclosure documents, including those filed or disclosed in order to comply with
its obligations under Applicable Laws or the listing standards or agreements of
any national or international securities exchange or The NASDAQ Stock Market or
other similar laws of a governmental authority, (ii) to respond to an inquiry of
a Governmental Authority, or (iii) in a judicial, administrative or arbitration
proceeding, or from disclosing the fact that it has granted or obtained a
license to any Intellectual Property of the other Party so long as such use of
the other’s name is limited to statements of fact and is not done in a manner to
suggest or imply endorsement by the other Party.
 
13.10 Notices.  Any notice or other communication to be given under this
Agreement by any Party to any other Party shall be in writing and shall be
either (a) personally delivered, (b) mailed by registered or certified mail,
postage prepaid with return receipt requested, (c) delivered by overnight
express delivery service or same-day local courier service, or (d) delivered by
telex or facsimile transmission (followed by a copy by the preceding (a), (b) or
(c)), to the address of the applicable Party as set forth below, or to such
other address as may be designated by the Parties from time to time in
accordance with this Section 13.10.  Notices delivered personally, by overnight
express delivery service or by local courier service shall be deemed given as of
actual receipt.  Mailed notices shall be deemed given five (5) business days
after mailing.  Notices delivered by telex or facsimile transmission shall be
deemed given upon receipt by the sender of the answerback (in the case of a
telex) or transmission confirmation (in the case of a facsimile transmission) if
transmitted before 5:00 p.m. (recipient’s local time) on a business day, and
otherwise on the following business day.
 


 
If to Sucampo:
Sucampo Pharmaceuticals, Inc.

 
 
4520 East West Highway, 3rd Flr.

 
 
Bethesda, MD 20814

 
 
Attn: Chief Legal Officer

 
 
Facsimile Number: (301) 961-3440

 


 
 
If to Par:
Par Pharmaceutical, Inc.

 
 
300 Tice Boulevard

 
 
Woodcliff Lake, NJ  07677

 
 
Attention:  General Counsel

 
 
Facsimile Number: (201) 802-4600

 
13.11 Governing Law and Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  The Parties
irrevocably agree that the State and Federal Courts located in New York shall
have exclusive jurisdiction to deal with any disputes arising out of or in
connection with this Agreement and that venue is proper in such Courts.  Each
Party hereby expressly consents and submits to the personal jurisdiction of
Federal and State Courts in New York.
 
 
24 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 


13.12 Equitable Relief. Par recognizes that the covenants contained in Articles
7 and 8 hereof are reasonable and necessary to protect the legitimate interests
of Sucampo, that Sucampo would not have entered into this Agreement in the
absence of such covenants, and that Par’s breach or threatened breach of such
covenants shall cause Sucampo irreparable harm and significant injury, the
amount of which shall be extremely difficult to estimate and ascertain, thus,
making any remedy at law or in damages inadequate.  Therefore, Par agrees that
Sucampo shall be entitled, without the necessity of posting of any bond or
security, to the issuance of injunctive relief by any court of competent
jurisdiction enjoining any breach or threatened breach of such covenants and for
any other relief such court deems appropriate.  This right shall be in addition
to any other remedy available to Sucampo at law or in equity.
 
13.13 Force Majeure.  A Party shall not be liable for nonperformance or delay in
performance, except for defaulted obligations of payment, to the extent that and
solely for so long as such nonperformance or delay in performance is caused by
any event reasonably beyond the control of such Party, including wars,
hostilities, revolutions, riots, civil commotion, national emergency, strikes,
lockouts, unavailability of supplies, epidemics, fire, flood, earthquake, force
of nature, explosion, terrorist act, embargo, or any other Act of God, or any
law, proclamation, regulation, ordinance, or other act or order of any court,
Governmental Authority (each, a “Force Majeure Event”).  In the event of any
such delay, the delayed Party may defer its performance for a period equal to
the time of such delay, provided that the delayed Party gives the other Party
written notice thereof promptly and, in any event, within thirty (30) calendar
days of discovery thereof, and uses its good faith efforts to cure the excused
breach.  If either Party is unable to perform its obligations hereunder as a
result of a Force Majeure Event for a period of three (3) months or greater,
then the other Party shall have the right, upon its issuance of notice to the
other Parties, to terminate this Agreement.
 
13.14 Entire Agreement.  This Agreement and the License Agreement constitute the
entire agreement between Par, on the one hand, and Sucampo, on the other hand,
with respect to the subject matter hereof and supersedes all prior
representations, understandings and agreements with respect thereto. In the
event of any conflict between the terms of the License Agreement and this
Agreement, the terms of the License Agreement will control.
 


13.15 Counterparts.  This Agreement may be executed in one or more counterparts,
including by transmission of facsimile or PDF copies of signature pages, each of
which shall for all purposes are deemed to be an original and all of which shall
constitute on instrument.
 
13.16 Third Party Beneficiaries.  Except as provided in Section 10.1 and 10.2,
(i) no term or provision of this Agreement is intended to be, or shall be, for
the benefit of any Person (including any sub-contractor, or any individual
member of the control group utilized for the bioequivalence studies) that is not
a party hereto, and (ii) no such other Person shall have any right or cause of
action hereunder.
 
 
25
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
13.17 Cumulative Rights.  The rights and remedies of each of the Parties under
or pursuant to this Agreement are cumulative, may be exercised as often as such
Party considers appropriate and are in addition to its rights and remedies under
general law.
 


 [Remainder of this page intentionally left blank]
 
 
 
 
 
 
26
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 
[Signature Page of Manufacturing and Supply Agreement]
 
 


 


IN WITNESS WHEREOF, the Parties hereto have executed this Manufacturing and
Supply Agreement to be effective as of the Effective Date.
 
 
 

SUCAMPO AG             By:         Name:       Title:    

 

PAR PHARMACEUTICAL, INC.               By:         Name:       Title:    

 
 
 
27 
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 

 


APPENDIX A


Description of Compound


Generic Name: unoprostone


Chemical names: […***…]

 
 
 
28
*Confidential Treatment Requested

--------------------------------------------------------------------------------

 
 